DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to the amendment filed on 3/3/2022.

Examiner’s Comment
Upon further consideration, examiner hereby withdraws the last office action mailed on 12/3/2021. In view of the clarification of the claimed invention, the last office action mailed on 12/3/2021 is hereby withdrawn.

Claim Objections
Claims 1-11 are objected to because of the following informalities:  
	Re. claims 1-11: The phrase “A method for preparing” as recited in line 1 appears to be --A method for manufacturing--. The scope of the claimed invention is to make an integrated chip inductor.
	Re. claim 1: The phrase “an integrated chip inductor a metallic magnetic powder core” as recited in line 2 appears to be --an integrated chip inductor with a metallic magnetic powder core--.
	Re. claim 2: The phrase “integrated chip inductor with a metallic magnetic powder core” as recited in line 2 appears to be --the integrated chip inductor with the metallic magnetic powder core--.
		The phrase “the hollow spiral” as recited in line 5 appears to be --the hollow spiral coil--.
	Re. claim 3: The phrase “integrated chip inductor with a metallic magnetic powder core” as recited in line 2 appears to be --the integrated chip inductor with the metallic magnetic powder core--.
		The phrase “a wire winding jig” as recited in line 4 appears to be –the wire winding jig--.
		The phrase “then implanting the coil” as recited in lines 4 and 5 appears to be --then implanting the hollow spiral coil--.
	Re. claim 4: The phrase “integrated chip inductor with a metallic magnetic powder core” as recited in line 2 appears to be --the integrated chip inductor with the metallic magnetic powder core--.
	Re. claim 5: The phrase “pressure maintaining” as recited in line 6 appears to be --the pressure maintaining--.
	Re. claim 6: The phrase “a secondary chamfering process” as recited in line 6 appears to be --the secondary chamfering process--.
	Re. claim 7: The phrase “not less than Sum; after the product is coated,” as recited in line 5 appears to be --not less than Sum, after the product is coated,--.
		The phrase “the insulation layer” as recited in line 6 appears to be --the insulation coating layer--.
	Re. claim 11: The phrase “an integrated chip inductor a metallic magnetic powder core” as recited in lines 1 and 2 appears to be --an integrated chip inductor with a metallic magnetic powder core--.
		The phrase “mixing molded products” as recited in line 18 appears to be –mixing the molded products--.
		Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Re. claim 1: The phrase “winding a spiral coil which is hollow, compression molding, primary chamfering, hot pressing curing, secondary chamfering, primary nano-insulation coating, primary grinding, electrode copper plating, secondary nano-insulation coating, secondary grinding, electroplating metalized electrode, and testing” as recite in lines 3-6 renders the claim vague and indefinite. It is unclear as to how the processes described as set forth above are performed. There are no relationship between the processes, and there are no positive recitation how the processes are performed. For example, it is unclear as to what and how the compression molding is performed. Is the spiral coil performed by the compression molding? Further, it is extremely difficult to decipher and pin point each claimed invention processes with that of the figures and causing confusion. Although, applicant is entitled to make up new terminologies, as so desired, please clarify what the deficiencies are so that the examiner can clearly understand and prosecute the merits of the invention by pointing out the claimed processes in the specification and the drawings in the next communication.  Applicant’s full cooperation will be greatly appreciated.
		Also, the phrase “winding a spiral coil which is hollow” as recited in line 3 renders the claim vague and indefinite. It is unclear as to how the spiral coil is wound. Is a coil wound to form the spiral coil”? Also, it is unclear as to what the “hollow” is meant. Is the coil hollow, or the spiral coil? Where the hollow is formed?
		In addition, the phrase “secondary nano-insulation coating, secondary grinding” as recited in lines 5 and 6 renders the claim vague and indefinite. It is unclear as to whether these processes are required to make the integrated chip inductor. There are no further description for these processes. 
	Re. claim 2: The phrase “winding a winding jig” as recited in line 4 renders the claim vague and indefinite. It is unclear as to how the winding jig is wound.
	Re. claim 4: The phrase “the molded products” as recited in line 3 lacks antecedent basis.
		The phrase “the molded product” as recited in line 4 renders the claim vague and indefinite. It is unclear as to what the molded product is indicated There are plurality of molded products in line 3.
	Re. claim 5: The phrase “the products” as recited in line 3 lacks antecedent basis.
	Re. claim 6: The phrase “the product” as recited in line 3 lacks antecedent basis.
	Re. claim 7: The phrase “the product” as recited in line 4 lacks antecedent basis.
		The phrase “the insulation layer” as recited in line 5 lacks antecedent basis. It is also unclear as to where the insulation layer is formed. 
	Re. claim 8: The phrase “the products” as recited in line 3 lacks antecedent basis.
		The phrase “both ends of the product” as recited in line 6 renders the claim vague and indefinite. It is unclear as to what the product is indicated There are plurality of molded products in line 3.
	Re. claim 9: The phrase “the electroplating metalized electrode” as recited in line 3 lacks antecedent basis.
		The phrase “an ion plating technology (PVD technology)” as recited in lines 3 and 4 renders the claim vague and indefinite. It is unclear as to whether the ion plating technology is meant by only the PVD technology or not. 
		The phrase “the product” as recited in line 6 lacks antecedent basis.
	Re. claim 10: The phrase “the products” as recited in line 4 lacks antecedent basis.
		Also, the phrase “packaging the products into carrier tapes” as recited in lines 4 and 5 renders the claim vague and indefinite. It is unclear as to what the products are indicated. 
	Re. claim 11: The phrase “winding a spiral coil which is hollow” as recited in line 2 renders the claim vague and indefinite. It is unclear as to how the spiral coil is wound. Is a coil wound to form the spiral coil”? Also, it is unclear as to what the “hollow” is meant. Is the coil hollow, or the spiral coil? Where the hollow is formed?
		The phrase “secondary nano-insulation coating, secondary grinding” as recited in lines 4 and 5 renders the claim vague and indefinite. It is unclear as to whether these processes are required to make the integrated chip inductor. There are no further description for these processes.
		In addition, the phrase “winding a winding jig” as recited in lines 7 and 8 renders the claim vague and indefinite. It is unclear as to how the winding jig is wound.
		The phrase “the product” as recited in line 19 lacks antecedent basis.
		The phrase “the product” as recited in line 25 renders the claim vague and indefinite. It is unclear as to what the product is indicated. There are the plurality of molded products are formed as recited in line 15.
		It is noted that there are plurality of limitation of “product” and “products” throughout the body of claim 11, one product or products after another. Examiner recommends rewriting the limitation of “product” or “products” to indicate what the product or products are meant. 
		The phrase “the insulation layer” as recited in line 31 lacks antecedent basis. It is also unclear as to where the insulation layer is formed.
		The phrase “an ion plating technology (PVD technology)” as recited in lines 38 and 39 renders the claim vague and indefinite. It is unclear as to whether the ion plating technology is meant by only the PVD technology or not.
		The phrase “packaging the products into carrier tapes” as recited in lines 43 and 44 renders the claim vague and indefinite. It is unclear as to what the products are indicated. Are the products same the molded products as recited in line 15? Clarification is required.
Allowable Subject Matter
Claims 1-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant’s arguments with respect to claims 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565. The examiner can normally be reached Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL D KIM/Primary Examiner, Art Unit 3729